Citation Nr: 0738494	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-11 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The Board notes that the veteran's claim for service 
connection for hearing loss was granted via a November 2005 
rating decision.  Therefore, that issue is not before the 
Board at this time.


FINDING OF FACT

The veteran's PTSD is not productive of occupational and 
social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2007).










REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  


The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for an initial evaluation in excess of 30 percent for his 
service-connected PTSD.  The Board notes that the veteran's 
original claim for service connection was received in January 
2004.  

In May 2004, prior to its adjudication of the service 
connection claim, the RO provided notice to the claimant 
regarding the VA's duty to notify and to assist.  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  Specifically, the VCAA notification instructed the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini II.  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims.  See Pelegrini II.  Thus, the Board finds that the 
content and timing of the May 2004 notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  

To that end, the VCAA letters in this case, to include a VCAA 
update letter in July 2004, did not provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date should the claim for service connection be 
granted.  In a September 2004 rating decision, the RO granted 
service connection for PTSD, and the issue on appeal concerns 
the claim of entitlement to a higher evaluation for this now 
service-connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  

As stated, the RO awarded service connection for PTSD in a 
September 2004 rating decision and assigned an initial 
30 percent disability rating effective January 30, 2004.  
Therefore, the VCAA letter served its purposes in that it 
provided section 5103(a) notice of the claimant; and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's October 2004 notice of disagreement (NOD), 
the claimant took issue with the initial 30 percent 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess; see also AB v. 
Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a 
February 2005 statement of the case (SOC) which contained, in 
pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claims.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

Further, because the Board has concluded that the 
preponderance of the evidence is against assigning a higher 
rating, there is no question as to an effective date to be 
assigned, and no further notice is needed.  See Dingess.

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough, the examination in this case 
is adequate upon which to base a decision, and the records 
satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case).  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


Evidence and Background

As noted above, the veteran filed a claim for service 
connection for PTSD in January 2004.  A February 2004 VA 
intake assessment presented a provisional diagnosis of PTSD, 
and that diagnosis was confirmed in an August 2004 VA 
examination.  At that time, the veteran presented as pleasant 
and cooperative, though depressed.  The examiner noted that 
the veteran was able to maintain personal hygiene.  No 
impairment of thought process or communication was evident.  
Delusions and hallucinations were denied, though the veteran 
stated that he could see images of dead bodies in his mind.  
Although he stated that, at times, he wanted to die, suicidal 
and homicidal thoughts were denied as well.  Although he 
reported getting angry at times, he would walk away so as not 
to show his anger.

The examiner described the veteran's eye contact as adequate, 
and there was no evidence of obsessive or ritualistic 
behavior.  The veteran's rate and flow of speech were normal.  
Irrelevant, illogical, or obscure speech patterns were not 
present, save for a slight drawl and simple sentence 
constructions.  Panic attacks were denied.  However, the 
veteran did note that he was nervous and uptight most of the 
time.  He went on to state that he rarely felt good, but that 
he tried to remain cheerful in appearance for his friends and 
family.  He reported that he was able to fall asleep at 
night, though he experienced nightmares and awakenings during 
the night.  Hypervigilance was also noted.

At the time of the interview, the veteran had owned a 
campground for 18 years.  He was also employed as a 
landscaper, and had been for 6 years.  He had been married to 
the same woman for 34 years, and he had a son and a daughter.  
It is noted that a lay statement from the veteran's spouse 
indicated that she left the veteran on more than one 
occasion, but returned to him each time.  The veteran was not 
involved in any clubs or organizations, and he reported that 
he rarely indulged in leisure pursuits.  He noted that he and 
his wife would get together with friends, but stated that, 
were he not married; he most likely would not initiate such 
meetings.  

Ultimately, the examiner diagnosed the veteran with chronic, 
mild PTSD and assigned a Global Assessment of Functioning 
(GAF) score of 60, indicative of moderate difficulty in 
social and occupational functioning.

A September 2004 rating decision granted service connection 
for PTSD and assigned a 30 percent disability rating.  The 
veteran filed a notice of disagreement in October 2004, 
however, the 30 percent rating was continued in a February 
2005 SOC.  Along with his April 2005 formal appeal, the 
veteran presented several lay statements, including three 
from his spouse, in support of his claim.  It was noted that 
the veteran did not speak of Vietnam often, exhibited 
avoidance symptoms, and experienced relationship difficulties 
with his spouse.  His spouse also asserted that the veteran 
attempted suicide on two occasions, once by driving his truck 
over an embankment and into a tree.  She also reported panic 
attacks, some triggered by the death of a friend's stepson in 
Iraq.


Law and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411 which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

With regard to GAF scores, GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130.

The Board notes that a GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by a GAF score, is to be considered, 
but is not determinative of the percentage rating to be 
assigned.  VAOPGCPREC 10-95.

In this case, the veteran has been assigned a 30 percent 
rating for PTSD.  A 50 percent rating is not warranted 
because the veteran's PTSD is not productive of occupational 
and social impairment with reduced reliability and 
productivity.  At the time of the veteran's VA examination, 
he had owned a campground for 18 years, and had been employed 
as a landscaper for 6 years.  Although the examiner indicated 
that the veteran's GAF score was indicative of moderate 
occupational impairment, the examiner did note that that 
veteran had been able to maintain his two jobs due the 
relative isolation they provided.  The Board finds that the 
demonstrated degree of occupational impairment is 
contemplated by the currently assigned 30 percent rating.  

Further, as to the veteran's social impairment, the Board has 
taken note of the lay evidence submitted by the veteran's 
spouse, as well as that evidence received by other members of 
his family and his friends.  Many accounts reported social 
isolation and symptoms of withdrawal.  However, it is noted 
that, although a certain level of social impairment is 
clearly demonstrated, the Board does not find that such 
impairment is reflective of a 50 percent rating.  As per the 
August 2004 VA examination, it was noted that the veteran did 
have friends, and a relationship with his family.  Although 
the veteran pointed out that he does not initiate social 
encounters often, he did report maintaining social 
relationships to some degree.  Regarding his relationship 
with his family, the Board has also taken note of the letter 
from the veteran's spouse, in which she chronicled several 
difficult periods in their relationship.  However, because 
the veteran had maintained a 34 year marriage, and because 
the veteran had a relationship with his children (as 
evidenced by his son's participation in the family business), 
the Board does not find that the veteran's social impairment 
has risen to the level required by a 50 percent disability 
rating or higher.  

With respect to symptomatology typically indicative of 
occupational and social impairment with reduced reliability 
and productivity required for a rating of 50 percent or 
higher, circumstantial, circumlocutory, or stereotyped speech 
have not been reported.  In fact, the veteran's speech rate 
and flow were normal at the time of the August 2004 VA 
examination.  Although panic attacks were reported by the 
veteran's spouse, the veteran denied the occurrence of panic 
attacks during his examination, and attacks with a frequency 
of more than once a week have not been reported to date.  
During the examination, no impairment of cognitive function 
was noted.  Irrelevant, obscure, or illogical speech patterns 
were not present.  The veteran denied the presence of 
delusions or hallucinations.  He denied homicidal thoughts, 
and, in contrast to the lay evidence offered by his spouse, 
denied suicidal thoughts.  In sum, the evidence of record is 
silent as to the majority of symptoms typically associated 
with a rating of 50 percent disabling or higher.  

Further, although GAF scores are only used as a guideline 
when rating PTSD, the Board notes that the veteran's GAF 
score of 60 is consistent with his 30 percent disability 
rating.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 30 percent for PTSD.  

Accordingly, the Board concludes that the criteria for a 50 
percent rating are not met.  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


